Hemingway, J. When the complaint was filed and the application to appoint a receiver presented, the property involved was in the custody of the Sheriff, who had seized and held it under writs of attachment from the White Circuit Court,, against the property of the Judsonia Mercantile Company. It appears from the complaint that the property belonged to the defendant in the writs; it was therefore rightly seized in obedience thereto. In this respect the facts differ from those presented in the case of Willis v. Reinhardt, decided during the present term, in which we ruled, that a stranger to an attachment might maintain replevin against an. officer who seized his goods under a writ against the goods of the defendant in the suit.  Conflict of jurisdiction. The goods belonging to the defendant in the writs, and being properly held by the Sheriff thereunder, were in the custody of the court from which they issued, and under its control. The Sheriff held them subject to the order of that court, and his possession could not be disturbed without interfering with that court in the exereise of its jurisdiction. But authority to do this appertains only to courts of supervisory or appellate powers, and as the Chancery Court has no supervisory control over the Circuit Court, it follows that It could not take this-property from the Sheriff into the custody of its receiver. Such a practice would cause an unseemly clash of jurisdiction, that should be exercised in perfect harmony; and there is-neither reason nor authority to justify it. Buck v. Colbath, 3 Wal., 334; Thompson v. Van Vechter, 5 Duer, 618; Veret v. Duprez, 6 L. R. Eq. Cas., 329; Hitchen v. Birks, 10 ib., 471; Wilmer v. A. & R. Ry. Co., 11 Myers Fed. Dec., sec. 300. Such a bill might be entertained if all parties representing the conflicting interests consented, by so drafting orders as to avoid the improper interference by one court with property in the custody of another. We are advised that such a practice has prevailed, and observation satisfies us that it has proven salutary; but it can pnly be approved where the consent of' parties obviates the difficulty indicated. The bill presents no other ground for equitable relief, and. for the reasons indicated the demurrer to the complaint should have been sustained. The judgment will be reversed and the cause remanded with direction to sustain the demurrer.